DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 1/26/2022 is acknowledged.  The traversal is on the ground(s) that there is a possibility of rejoinder.  This is not found persuasive because there is no showing that the restriction is improper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/26/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2016/0215153).
Regarding claims 1 and 9
Okazaki discloses an ink composition comprising 10.0 to 90.0 % by mass water (paragraph 0082), 0.10 to 50.00 % by mass of a water soluble organic solvent having a dielectric constant of 40 or more (paragraph 0069), 0.10 to 30.00 % by mass of a water soluble organic solvent having a dielectric constant of 3.0 or more to 20 or less (paragraph 0072), 0.01 to 0.20 % by mass of a nonionic fluorinated surfactant (paragraph 0066-0067), 5 % by mass or less of a pigment and a resin dispersant (i.e. polymer dispersant) (abstract).
The ranges of the amounts of the components from the reference overlap with the instant claims. As such, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 2
Okazaki discloses many examples with more than one low dielectric constant co-solvents (Table 4).

Okazaki discloses the use of alcohols such as isopropyl alcohol, and glycols such as glycerol (i.e. oxygen containing solvents) as the low dielectric constant co-solvents (Table 4).
Regarding claim 6
Okazaki discloses examples using urea (Table 4).
Regarding claim 7
Okazaki discloses examples using co-solvents with dielectric constants between 1 and 10 (Table 4).
Regarding claim 8
Okazaki discloses examples using co-solvents with dielectric constants between 10 and 30 (Table 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734